DETAILED ACTION
                                         Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.1.    Applicant's Amendment to Claim 13 and Arguments filed on May 13, 2022 are acknowledged. 
2.2.	Claim 6 has been canceled. Claims 10-12 have been withdrawn. Claim 13 has been amended for clarity and  dependent on Claim 4. No other amendments have been presented. Therefore, no New matter has been added with instant Amendment.
3.	Upon consideration of Applicant's arguments and in view of available Prior art of record anticipation Rejection of Record has been withdrawn. However, obvious Rejection over same Prior art utilized in preceding Office action is maintained.
Claim Rejections - 35 USC §  103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

4.	Claims 1-5, 7-9 and 13 are rejected under  35 U.S.C. 103 as obvious over Thatcher et al ( US 9,173,973)  in view of evidence provided by Fernández et al " Synthesis, structure and properties of poly(L-lactide-co-ε-caprolactone) statistical copolymers".
4.1.	Regarding Claims 1-5,7-9 and 13 Thatcher disclosed Method for preparing articles, which comprises melt blending by extruder, without presence of any solvents, of  at least two polymers or copolymers  in order to form thermoplastic composition, wherein polymer composition comprises Stereo complex ( see col.9, ln.28-31;  col.5, ln 65-68).   Regarding method of production of this blend, Thatcher disclosed that ( see claim 1, col.16): " blending a polymer composition comprising a crystallizable  bioabsorbable polymer composition, wherein the crystallizable bioabsorbable polymer composition comprises a base polymer comprising a poly(L-lactide) moiety and/or poly(D-lactide) moiety, and/or poly L-lactide- co-PEG moiety, and/or poly D-lactide-co-PEG moiety, linked with a modifying copolymer thereof comprising poly(L-lactide-co-Tri-methylene-carbonate) and/or poly(D-lactide-co-Tri-methylene-carbonate) and/or poly(L-lactide-co-e-caprolactone) and/or poly (D-lactide-co-e-caprolactone) in the form of block
copolymers or as blocky random copolymers; wherein the chirality of the polylactide segments of the modifying copolymer are opposite to the chirality of the polylactide
segments of the base polymer; and (b) molding or extruding said polymer composition to produce a tube, wherein the polymer composition forms a lactide racemate stereo complex crystal structure between the base polymer and the modifying polymer" and specifically disclosed (see col.13, ln.28-36: " Further disclosed herein is a method for making a bioabsorbable medical device of the present invention comprising:
blending a crystallizable composition comprising a base polymer of poly L-lactide or poly D-lactide linked with modifying copolymers comprising ... poly L ( or D)-lactide-co-e-caprolactone in the form of block copolymers or as blocky random copolymers wherein the lactide chain length is sufficiently  long enough to allow cross-moiety crystallization".
4.2.	Thus, the difference between method as claimed by Applicant and method disclosed by Thatcher is in the order of steps: Thatcher prepared melt from two copolymers, wherein both copolymers blended and melted together and Applicant's claimed method required adding second copolymer to melted first copolymer. 
However, it was determined by court that any changes in sequence ofadding ingredients is prima facie obvious in the absence of new or unexpected results ( see In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946)4.3.	As explained above, Thatcher met all compositional and renders process limitations of Applicant's claims 1-5,7-9 and 13 obvious, but silent with respect to dyad ratio of L-L (lactide to lactide) and L-CL (lactide to caprolactone) as required by Applicant's claim 1.
4.4.	However, because Thatcher also specifically stated that (see col. 6, ln. 55-60): " Cross moiety crystallization of compositions with copolymers ears to be limited to copolymer with monomer molar ratios ranging from about 90: 10 through 50:50. In fact, at a molar ratio of 50: 50, the polymer moieties sterically impeded crystallization whereas the greater ratios are much more suit able for cross moiety crystallization", than it would be expected  that random copolyester of Lactide with Caprolactone used by Thatcher would have monomer ratio of L to CPL less than 50:50 and preferably 90 to 10 in order to increased cross moiety crystallization or other words formation of stereocomplex. 
4.5.	However, it is well known that random copolymers of lactide with CPL at this molar ratios of monomers, for example 90:10, will have dyad ratio of L-L to L-CPL in range as claimed by Applicant. Evidenced can be found in Data provided by Fernandes (reference attached) - (see Table 2), wherein PLCL 90:10 has average dyad molar fraction of LA-LA about 0.88 and average molar fraction of LA-GL of about 0.05 – this satisfied requirement of Applicant's Claim 1. In addition, note that for other PLCL random copolymers with portion of CL up to 30 mol% this ratio is also more than 2.5. 
4.6	 Therefore, it would be expected that  melt blending method disclosed by Thatcher would lead to formation of  same random copolymer of (L-lactide with CPL) and  same stereo complex as claimed by Applicant with same dyad ratio until unexpected results to the contrary can be shown.
Response to Arguments
5.	Applicant’s arguments with respect to claims 1-5,7-9 and 13  have been considered but are moot in view of New ground of rejection. 
Conclusion
       THIS ACTION IS NOT MADE FINAL 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY MESH whose telephone number is (571)272-2901. The examiner can normally be reached 8 a.m - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu ( Walter) Choi can be reached on (571) 272 1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNADIY MESH/Examiner, Art Unit 1763  

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763